Title: To Alexander Hamilton from Richard Hunewell, 2 November 1799
From: Hunewell, Richard
To: Hamilton, Alexander


          
            Sir,
            Portland 2nd Novr. 1799
          
          I have to acknowledge Rect of your several Letters of 3 & 4 Ulto. via of Castine, I had been for some time anticipating your observation respecting my residence at Castine; but have now so far accomplished my Business, as never to leave my Regiment again without orders. I had a few days previous to receiving your Letter of 4th Ulto. received the purports of it from Colo. Rice, & have made the necessary arrangment for all the Recruits to be sent on to Oxford, agreeable to Colo Rice’s Order. Major Rowe who will have the command of the Troops of this Regt. will leave this place for Boston the 8 Inst. by warter & take with him about one hundred Officers & Soldiers of his District. Major Jones’ division will go on immediately from Concord without waiting the arrival of Major Rowe.
          The Recruiting service begins to be more brisk as the season advances, we shall of very soon & even now want some Recruiting money. Before the Troops leave this I shall muster them, & then proceed to Concord & Oxford to muster the remainder of the Regiment, agreeable to a former Letter of yours dated the 19th. June
          I have the honor to be with great respect Sir your Obedt huml Servt.
          
            Richard Hunewell
          
          Alexr Hamilton Esqr Major Genl & Insr. Genl United States Army N York
        